Exhibit 99.3 Targa Resources Partners LP Unaudited Pro Forma Condensed Combined Financial Statements Introduction The unaudited pro forma condensed combined financial statements of Targa Resources Partners LP (“the Partnership”) as of March31, 2010, for the years ended December31, 2009, 2008 and 2007, and for the three months ended March 31, 2010 and 2009 are based upon the historical audited and unaudited financial statements of the Partnership and the Targa Resources Permian and Straddle Operations, which owns the Permian and Straddle Business. The Partnership and the Targa Resources Permian and Straddle Operations are controlled by a common parent entity, Targa Resources, Inc. (“Targa”). The acquisition of the Permian and Straddle Business by the Partnership is accounted for and presented herein under common control accounting. Under common control accounting, the Permian and Straddle Business’ assets and liabilities are recorded by the Partnership at their historical book values with an adjustment to owners’ equity recorded for the difference between such historical values and the acquisition proceeds. The unaudited pro forma condensed combined balance sheet as of March31, 2010 has been prepared as if the Partnership’s acquisition of the Permian and Straddle Business occurred on March31, 2010. The unaudited pro forma condensed combined statements of operations for the years ended December31, 2009, 2008 and 2007 and the three months ended March31, 2010 and 2009 have been prepared as if the Partnership’s acquisition of the Permian and Straddle Business occurred on January1, 2007, because during such periods the businesses were under the common controlling ownership of Targa Resources, Inc. The rates used in our presentations regarding debt financing represent historical weighted average interest rates paid on our existing variable rate senior secured revolving credit facility for the periods presented. The unaudited pro forma condensed combined financial statements should be read in conjunction with the notes accompanying the unaudited pro forms condensed combined financial statements. The Partnership acquired the Permian and Straddle Business for aggregate consideration of $420.0million, subject to certain adjustments. The adjustments to the historical audited and unaudited financial statements are based upon currently available information and certain estimates and assumptions. Actual effect of these transactions will differ from the pro forma adjustments. However, management believes that the assumptions provide a reasonable basis for presenting the significant effects of the transactions as contemplated and that the pro forma adjustments are factually supportable, give appropriate effect to the expected impact of events that are directly attributable to the transactions, and reflect those items expected to have a continuing impact on the Partnership. The unaudited pro forma condensed combined financial statements of the Partnership have been derived from the historical financial statements of the Partnership and the Permian and Straddle Business and are qualified in their entirety by reference to such historical financial statements and the related notes contained therein. The unaudited pro forma condensed combined financial statements are not necessarily indicative of the results that actually would have occurred if the Partnership had assumed the operations of the Permian and Straddle Businesses on the dates indicated or which could be obtained in the future. The Partnership primarily financed its acquisition of the Permian and Straddle Business through borrowings under its senior secured revolving credit facility. The pro forma financial statements reflect the following transactions: · the borrowing of $411.8million under our senior secured revolving credit facility; · our purchase from Targa of the Permian and Straddle Business; and · the distribution to Targa of the aggregate consideration consisting of $420.0million in cash, which includes the repayment of $332.8million of the Permian and Straddle Business’ affiliate indebtedness payable to Targa. 1 TARGA RESOURCES PARTNERS LP UNAUDITED PRO FORMA COMBINED BALANCE SHEET MARCH 31, 2010 Targa Targa Permian/ Resources Resources Straddle Pro Forma Partners LP Partners LP Operations Adjustments Pro Forma (In millions) ASSETS Current assets: Cash and cash equivalents $ $
